ALTERNATIVE STRATEGIES MUTUAL FUND (the “Fund”) a series of Trust for Professional Managers (the “Trust”) Supplement dated November 6, 2009 to the Statement of Additional Information (“SAI”) dated June 26, 2009 At a meeting of the Board of Trustees (the “Board”) of the Trust held on October 23, 2009, the Board, including the Trustees who are not “interested persons” of the Trust (the “Independent Trustees”), as defined under the Investment Company Act of 1940, as amended, unanimously voted to increase the number of Trustees of the Trust from three to four.The Board, including the Independent Trustees, also unanimously approved the appointment of Mr. Jonas B. Siegel as an Independent Trustee of the Trust, as well as the appointment of Mr. Siegel as a member of the Board’s Audit Committee and Nominating Committee. The following disclosures in the section of the Fund’s SAI entitled “Management of the Fund – Board of Trustees” are hereby revised to reflect the appointment of Mr. Siegel as an Independent Trustee: Management of the Fund (Table excerpted.) Name, Address and Age Position(s) Held with the Trust Term of Office and Length of Time Served Number of Portfolios in Trust Overseen by Trustee Principal Occupation During the Past Five Years Other Directorships Held by Trustee Independent Trustees Dr. Michael D. Akers 615 E. Michigan St. Milwaukee, WI 53202 Age: 54 Trustee Indefinite Term; Since August 22, 2001 20 Professor and Chair, Department of Accounting, Marquette University (2004-present); Associate Professor of Accounting, Marquette University (1996-2004). Independent Trustee, USA MUTUALS (an open-end investment company with two portfolios). Gary A. Drska 615 E. Michigan St. Milwaukee, WI 53202 Age: 53 Trustee Indefinite Term; Since August 22, 2001 20 Captain, Midwest Airlines, Inc. (Airline Company) (2000-present); Director-Flight Standards & Training (July 1990-December 1999). Independent Trustee, USA MUTUALS (an open-end investment company with two portfolios). Jonas B. Siegel 615 E. Michigan St. Milwaukee, WI 53202 Age: 66 Trustee Indefinite Term, Since October 23, 2009 20 Managing Director, Chief Administrative Officer (“CAO”) and Chief Compliance Officer (“CCO”), Granite Capital International Group, L.P. (investment management firm) (1994-Present); Vice President, Secretary, Treasurer and CCO of Granum Series Trust (an open-end investment company) (1997-2007); President, CAO and CCO, Granum Securities, LLC (investment banking firm) (1997-2007). None. Trustees Ownership of Fund Shares As of December 31, 2008, no Trustee or officer of the Trust beneficially owned shares of the Fund or any other series of the Trust.Furthermore, neither the trustees who are not “interested” persons of the Fund, nor members of their immediate family, own securities beneficially, or of record, in the Advisor, the Fund’s distributor or any of their affiliates.Accordingly, neither the trustees who are not “interested” persons of the Fund nor members of their immediate family, have a direct or indirect interest, the value of which exceeds $120,000, in the Advisor, the Fund’s distributor or any of their affiliates. Board Committees Audit Committee.The Trust has an Audit Committee, which is comprised of the independent members of the Board of Trustees, Dr. Michael D.
